 



Moody National REIT II, Inc. 8-K [mnrtii-8k_060717.htm]

Exhibit 10.2

 

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

OF

 

MOODY NATIONAL OPERATING PARTNERSHIP II, LP

 

A DELAWARE LIMITED PARTNERSHIP

 

June 12, 2017

 



 

 

 

TABLE OF CONTENTS



 

    Page       Article 1          DEFINED TERMS   2       Article
2          PARTNERSHIP FORMATION AND IDENTIFICATION   13      
2.1          Formation   13 2.2          Name, Office and Registered Agent   13
2.3          Term and Dissolution   13 2.4          Filing of Certificate and
Perfection of Limited Partnership   14       Article 3          BUSINESS OF THE
PARTNERSHIP   14       Article 4          CAPITAL CONTRIBUTIONS AND ACCOUNTS  
15       4.1          Capital Contributions   15 4.2          Class A Units,
Class D Units, Class I Units and Class T Units   15 4.3          Additional
Capital Contributions and Issuances of Additional Partnership Units   15
4.4          Additional Funding   17 4.5          Capital Accounts   18
4.6          No Interest on Contributions   18 4.7          Return of Capital
Contributions   18 4.8          No Third-Party Beneficiary   19
4.9          Redemption of REIT Shares   19 4.10        Exchanges   19      
Article 5          PROFITS AND LOSSES; DISTRIBUTIONS   19      
5.1          Allocation of Profit and Loss   19 5.2          Distribution of
Cash   22 5.3          REIT Distribution Requirements   24 5.4          No Right
to Distributions in Kind   24 5.5          Limitations on Return of Capital
Contributions   24 5.6          Distributions upon Liquidation   24
5.7          Substantial Economic Effect   25       Article 6          RIGHTS,
OBLIGATIONS AND POWERS OF THE GENERAL PARTNER   25       6.1          Management
of the Partnership   25 6.2          Delegation of Authority   27
6.3          Indemnification and Exculpation of Indemnitees   28
6.4          Liability of the General Partner   29 6.5          Reimbursement of
General Partner   30 6.6          Outside Activities   31
6.7          Employment or Retention of Affiliates   31 6.8          Title to
Partnership Assets   31       Article 7          CHANGES IN GENERAL PARTNER   32
      7.1          Transfer of the General Partner’s Partnership Units   32
7.2          Admission of a Substitute or Additional General Partner   34

 



i 

 

 

7.3          Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner   34 7.4          Removal of a General Partner   35       Article
8          RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS   36      
8.1          Management of the Partnership   36 8.2          Power of Attorney  
36 8.3          Limitation on Liability of Limited Partners   36
8.4          Redemption of Special Limited Partnership Interests   37
8.5          Redemption Right   38       Article 9          TRANSFERS OF LIMITED
PARTNERSHIP INTERESTS AND SPECIAL LIMITED PARTNERSHIP INTERESTS   40      
9.1          Restrictions on Transfer of Limited Partnership Interests   40
9.2          Admission of Substitute Limited Partner   41 9.3          Rights of
Assignees of Partnership Units   42 9.4          Effect of Bankruptcy, Death,
Incompetence or Termination of a Limited Partner   42 9.5          Purchase for
Investment   42       Article 10          BOOKS AND RECORDS; ACCOUNTING; TAX
MATTERS   43       10.1          Books and Records   43 10.2          Custody of
Partnership Funds; Bank Accounts   43 10.3          Fiscal and Taxable Year   43
10.4          Annual Tax Information and Report   43 10.5          Tax Matters
Partner; Partnership Representative; Tax Elections; Special Basis Adjustments  
44       Article 11          ARTICLE 11 AMENDMENT OF AGREEMENT   44      
Article 12          ARTICLE 12 GENERAL PROVISIONS   45      
12.1          Notices   45 12.2          Survival of Rights   45
12.3          Additional Documents   45 12.4          Severability   45
12.5          Entire Agreement   45 12.6          Pronouns and Plurals   45
12.7          Headings   46 12.8          Counterparts   46
12.9          Governing Law   46       EXHIBIT A:         CONTRIBUTIONS &
INTEREST   A-1 EXHIBIT B:         NOTICE OF EXERCISE OF REDEMPTION RIGHT   B-2







 



ii 

 

 

SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

 

OF

 

MOODY NATIONAL OPERATING PARTNERSHIP II, LP

 

This Second Amended and Restated Limited Partnership Agreement is entered into
this 12th day of June, 2017, between Moody National REIT II, Inc., a Maryland
corporation, as the General Partner, and the Limited Partners set forth on
Exhibit A attached hereto. Capitalized terms used herein but not otherwise
defined shall have the meanings given to them in Article 1.

 

AGREEMENT

 

WHEREAS, the General Partner intends to qualify as a real estate investment
trust under the Internal Revenue Code of 1986, as amended;

 

WHEREAS, Moody National Operating Partnership II, LP was formed on July 29, 2014
as a limited partnership under the laws of the State of Delaware, pursuant to a
Certificate of Limited Partnership filed with the Office of the Secretary of
State of the State of Delaware on July 29, 2014;

 

WHEREAS, the General Partner desires to conduct its current and future business
through the Partnership;

 

WHEREAS, the Partnership was previously governed by that certain Limited
Partnership Agreement of the Partnership, dated as of August 15, 2014 (the
“Original Agreement”) and the Original Agreement was amended and restated by
that certain Amended and Restated Limited Partnership Agreement dated May 20,
2016 (the “First Amended Agreement”);

 

WHEREAS, the General Partner reclassified its common stock, re-designating its
outstanding common stock as Class A Common Stock and reclassifying its
authorized and unissued shares of common stock into Class A Common Stock, Class
D Common Stock, Class I Common Stock and Class T Common Stock;

 

WHEREAS, the General Partner wishes to amend and restate the First Amended
Agreement to reflect the General Partner’s offering of several classes of its
common stock by creating corresponding classes of Partnership Units as required
by Section 4.2(c) of the First Amended Agreement, and re-designating the Units
outstanding under the First Amended Agreement as Class A Units.

 



 1

 

 

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article 1 
DEFINED TERMS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

 

“Additional Funds” has the meaning set forth in Section 4.4.

 

“Adjusted Capital Account” means, with respect any Partner, the Capital Account
of such Partner as of the end of each Partnership taxable year or other
allocation period (i) increased by any amounts which such Partner is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) and
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(g)(5) and (ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year or other allocation period.

 

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to a Property or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner directly.

 

“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted by the General Partner and responsible for directing or performing
the day-to-day business affairs of the General Partner, including any Person to
whom such Advisor subcontracts substantially all of such functions.

 

“Advisory Agreement” means the agreement between the General Partner, the
Advisor and the partnership pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the General Partner.

 



 2

 

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly, owning, controlling or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts an executive officer, director, trustee or general partner.

 

“Aggregate Share Ownership Limit” has the meaning provided in the Articles of
Incorporation.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement, as
amended, modified supplemented or restated from time to time, as the context
requires.

 

“Applicable Percentage” has the meaning provided in Section 8.5(b) hereof.

 

“Articles of Incorporation” means the Articles of Incorporation of the General
Partner, as amended or restated from time to time, as filed with the Maryland
State Department of Assessments and Taxation.

 

“Capital Account” has the meaning provided in Section 4.5 hereof.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the fair market value of other property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to Section
4.1 or 4.3 hereof. Any reference to the Capital Contribution of a Partner shall
include the Capital Contribution made by a predecessor holder of the Partnership
Interests of such Partner.

 

“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)          The initial Carrying Value of any asset contributed to the
Partnership shall be the gross fair market value of such asset, as agreed by the
Contributing Partner and the General Partner.

 

(ii)         The Carrying Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as determined by the General
Partner using such reasonable method of valuation as it may adopt immediately
prior to the following events:

 

(a)         the acquisition of an additional interest in the Partnership by any
new or existing Partner in exchange for more than a de minimis Capital
Contribution or the provision of services to or for the benefit of the
Partnership, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

(b)         the distribution by the Partnership to a Partner of more than a de
minimis amount of property as consideration for an interest in the Partnership,
if the General Partner reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 



 3

 

 

(c)         the liquidation of the Partnership within the meaning of Regulations
Section 1.704- 1(b)(2)(ii)(g);

 

(d)         the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and

 

(e)         at such other times as the General Partner shall reasonably deem
necessary or advisable if permitted by, or required to comply with, Regulations
Sections 1.704-1(b) and 1.704-2.

 

(iii)        The Carrying Value of a Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as agreed by the distributee and the General Partner.

 

(iv)        The Carrying Values of Partnership assets shall be adjusted to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or 743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Regulations Section
1.704-1(b)(2)(iv)(m); provided, however, that Carrying Values shall not be
adjusted pursuant to this clause (iv) to the extent that the General Partner
reasonably determines that an adjustment pursuant to clause (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (iv).

 

(v)         If the Carrying Values of a Partnership asset has been determined or
adjusted pursuant to clause (i), (ii), or (iv) above, such Carrying Values shall
thereafter be adjusted by Depreciation.

 

“Cash Amount” means an amount of cash equal to the lesser of (i) the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Redemption or (ii) the applicable Redemption Price determined by the General
Partner.

 

“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

 

“Class” means a class of REIT Shares or Partnership Units, as the context may
require.

 



 4

 

 

“Class A REIT Shares” means the REIT Shares referred to as “Class A Common
Stock” in the Articles of Incorporation.

 

“Class A Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class A Unit as provided in this Agreement.

 

“Class D REIT Shares” means the REIT Shares referred to as “Class D Common
Stock” in the Articles of Incorporation.

 

“Class D Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class D Unit as provided in this Agreement.

 

“Class I REIT Shares” means the REIT Shares referred to as “Class I Common
Stock” in the Articles of Incorporation.

 

“Class I Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class I Unit as provided in this Agreement.

 

“Class T REIT Shares” means the REIT Shares referred to as “Class T Common
Stock” in the Articles of Incorporation.

 

“Class T Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class T Unit as provided in this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Share Ownership Limit” has the meaning provided in the Articles of
Incorporation.

 

“Common Unit” means a fractional, undivided share of the Partnership Interests
of all Partners issued pursuant to Article 4 hereof, but does not include,
unless otherwise provided herein for specific purposes, any Preferred Unit,
Special Limited Partnership Unit, or any other Partnership Unit specified in a
Partnership Unit Designation as being other than a Common Unit; provided,
however, that the General Partner Interest and the Limited Partner Interests
shall have the differences in rights and privileges as specified in this
Agreement.

 

“Defaulting Limited Partner” has the meaning provided in Section 5.2(c) of this
Agreement.

 



 5

 

 

“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Director” means a member of the board of directors of the General Partner.

 

“Event of Bankruptcy” means, as to any Person, the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

 

“Excepted Holder Limit” has the meaning provided in the Articles of
Incorporation.

 

“First Amended Agreement” has the meaning provided in the Recitals.

 

“General Partner” means Moody National REIT II, Inc. and any Person who becomes
a substitute or additional General Partner as provided herein, and any of their
successors as General Partner, until such Person ceases to be a General Partner
pursuant to the terms of this Agreement.

 

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.

 

“General Partner Loan” has the meaning provided in Section 5.2(c) of this
Agreement.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.

 



 6

 

 

“Independent Director” means a Director who is not on the date of determination,
and within the last two years from the date of determination has not been,
directly or indirectly associated with the Sponsor of the General Partner or the
Advisor by virtue of (i) ownership of an interest in the Sponsor, the Advisor or
any of their Affiliates, other than the General Partner, (ii) employment by the
Sponsor, the Advisor or any of their Affiliates, (iii) service as an officer or
director of the Sponsor, the Advisor or any of their Affiliates, other than as a
Director, (iv) performance of services, other than as a Director, for the
General Partner, (v) service as a director or trustee of more than three real
estate investment trusts organized by the Sponsor or advised by the Advisor or
(vi) maintenance of a material business or professional relationship with the
Sponsor, the Advisor or any of their Affiliates. A business or professional
relationship is considered “material” if the aggregate gross revenue derived by
the Director from the Sponsor, the Advisor and their Affiliates (excluding fees
for serving as an independent director of the General Partner or other real
estate investment trust or real estate program organized or advised or managed
by the Sponsor or its Affiliates) exceeds five percent of either the Director’s
annual gross revenue during either of the last two years or the Director’s net
worth on a fair market value basis. An indirect association with the Sponsor or
the Advisor shall include circumstances in which a Director’s spouse, parent,
child, sibling, mother- or father-in-law, son- or daughter-in-law or brother- or
sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates or the General Partner.

 

“Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the REIT
Shares.

 

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as such exhibit may be amended and restated from time to time,
and any Person who becomes an additional Limited Partner or a Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act. A Limited Partnership Interest may be expressed as a number of Common
Units, Preferred Units or other Partnership Units.

 

“Listing” means the listing of the REIT Shares on a national securities exchange
or the receipt by holders of the REIT Shares of securities that are listed on a
national securities exchange in exchange for REIT Shares. Upon such Listing, the
shares shall be deemed “Listed.”

 

“New Securities” means (i) any rights, options, warrants, or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding Preferred Shares and Junior Shares or (ii)
any debt issued by the General Partner that provides any of the rights described
in (i).

 

“Nonrecourse Deduction” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).

 

“Nonrecourse Liability” has the meaning provided in Regulations Section
1.704(b)(3).

 



 7

 

 

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

 

“Offer” has the meaning provided in Section 7.1(b) of this Agreement.

 

“Original Agreement” has the meaning set forth in the recitals hereto.

 

“Partner” means any General Partner or Limited Partner.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning provided in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Deductions” has the meaning provided in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with Regulations Sections 1.704-2(i)(2).

 

“Partnership” means Moody National Operating Partnership II, LP, a Delaware
limited partnership.

 

“Partnership Interest” means an ownership interest in the Partnership held by a
Limited Partner, the Special Limited Partner or the General Partner and includes
any and all benefits to which the holder of such a Partnership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement. A Partnership
Interest may be expressed as a number of Common Units, Preferred Units or other
Partnership Units.

 

“Partnership Loan” has the meaning provided in Section 5.2(c) of this Agreement.

 

“Partnership Minimum Gain” has the meaning provided in Regulations Sections
1.704-2(b)(2) and 1.704-2(d), and the amount of Partnership Minimum Gain, as
well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof.

 



 8

 

 

“Partnership Representative” has the meaning provided in Section 6223 of the
Code.

 

“Partnership Unit” means a Common Unit, a Preferred Unit, a Special Limited
Partnership Unit or any other unit of a fractional, undivided share of the
Partnership Interests that the General Partner has authorized pursuant to
Article 4 hereof; provided, however, that Partnership Units comprising a General
Partner Interest or a Limited Partner Interest shall have the differences in
rights and privileges as specified in this Agreement.

 

“Partnership Year” shall mean the Partnership’s taxable year or any shorter
period for which Partnership profits and losses are allocated.

 

“Percentage Interest” means, with respect to any Partner other than a Special
Limited Partner at any time, the percentage determined by dividing the Common
Units of such Partner by the sum of the Common Units of all Partners (other than
Special Limited Partners).

 

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.

 

“Preferred Shares” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to REIT
Shares.

 

“Preferred Unit” means a fractional, undivided share of the Partnership
Interests that has distribution rights, or rights upon liquidation, winding up
and dissolution, that are superior or prior to the Common Units that the General
Partner has authorized pursuant to Section 4.3 hereof.

 

“Profit” and “Loss” means, for each Partnership Year or other applicable period,
an amount equal to the Partnership’s taxable income or loss for such Partnership
Year, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

 

(i)            Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Profit and Loss pursuant
to this definition of “Profit” and “Loss” shall be added to such taxable income
or loss;

 

(ii)           Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profit or Loss pursuant to this definition of “Profit” and “Loss”
shall be subtracted from such taxable income or loss;

 

(iii)          In the event the Carrying Value of any Partnership asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of Carrying
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profit and Loss;

 



 9

 

 

(iv)         Gain or loss resulting from any disposition of Partnership Property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Carrying Value;

 

(v)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Partnership Year or other
period;

 

(vi)         To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profit or Loss; and

 

(vii)        Notwithstanding any other provision of this definition of “Profit”
and “Loss”, any items that are specially allocated pursuant to Section 5.1(a),
5.1(c), or 5.1(d) hereof shall not be taken into account in computing Profits or
Losses. The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 5.1(a), 5.1(c) and
5.1(d) hereof shall be determined by applying rules analogous to those set forth
in subparagraphs (i) through (vi) above.

 

“Property” means any Real Estate Asset or other investment in which the
Partnership holds an ownership interest.

 

“Prospectus” means the prospectus included in the most recent effective
registration statement filed by the General Partner with the Commission with
respect to the offering of REIT Shares, as such prospectus may be amended or
supplemented from time to time.

 

“Real Estate Asset” means unimproved and improved real property, real estate
related assets and any direct or indirect interest therein, including, without
limitation, fee or leasehold interests, options, leases, partnership and joint
venture interests, equity and debt securities of entities that own real estate,
loans secured by real property including first or second mortgage loans,
mezzanine loans and participations in such loans, preferred equity interests
secured by a property owner’s interest in real property and other contractual
rights in real estate.

 

“Redemption Price” means the Value of the REIT Shares Amount on the date of
receipt by the General Partner of a Notice of Redemption multiplied by any
discount determined by the General Partner, including, but not limited to, any
discount based upon the combined number of years that the applicable Partner has
held the Partnership Units offered for redemption.

 

“Redemption Right” has the meaning provided in Section 8.5(a) of this Agreement.

 



 10

 

 

“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

 

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

 

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Interests,
and (viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.

 

“REIT Share” means a share of common stock in the General Partner (or successor
entity, as the case may be), including Class A REIT Shares, Class D REIT Shares,
Class I REIT Shares, and Class T REIT Shares.

 

“REIT Shares Amount” means a number of REIT Shares having the same Class
designation as the class of Partnership Units offered for exchange by a
Tendering Party equal to the number of Partnership Units offered for exchange by
a Tendering Party; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.

 

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code Section
856(h)(1)(B)).

 



 11

 

 

“Restriction Notice” has the meaning provided in Section 8.5(e) of this
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Special Limited Partner” means the holder of a Special Limited Partnership
Unit.

 

“Special Limited Partnership Unit” means Partnership Units designated as Special
Limited Partnership Units issued pursuant to Section 4.3(e) with the rights and
obligations provided under this Agreement.

 

“Specified Redemption Date” means the first business day of the month that is at
least sixty (60) business days after the receipt by the General Partner of the
Notice of Redemption.

 

“Sponsor” means any Person which (a) is directly or indirectly instrumental in
organizing, wholly or in part, the General Partner, (b) will control, manage or
participate in the management of the General Partner, and any Affiliate of any
such Person, (c) takes the initiative, directly or indirectly, in founding or
organizing the General Partner, either alone or in conjunction with one or more
other Persons, (d) receives a material participation in the General Partner in
connection with the founding or organizing of the business of the General
Partner, in consideration of services or property, or both services and
property, (e) has a substantial number of relationships and contacts with the
General Partner, (f) possesses significant rights to control Properties, (g)
receives fees for providing services to the General Partner which are paid on a
basis that is not customary in the industry or (h) provides goods or services to
the General Partner on a basis which was not negotiated at arm’s-length with the
General Partner. “Sponsor” does not include any Person whose only relationship
with the General Partner is that of an independent property manager and whose
only compensation is as such, or wholly independent third parties such as
attorney, accountants and underwriters whose only compensation is for
professional services.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“Subsidiary Partnership” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.

 

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.2 hereof.

 

“Successor Entity” has the meaning provided in Section 4.3(b).

 

“Survivor” has the meaning provided in Section 7.1(d).

 

“Tax Matters Partner” has the meaning provided in Section 6231(a)(7) of the
Code.

 

“Tendered Units” has the meaning provided in Section 8.5(b) of this Agreement.

 



 12

 

 

“Tendering Party” has the meaning provided in Section 8.5(a) of this Agreement.

 

“Termination Event” means the termination or nonrenewal of the Advisory
Agreement (i) in connection with a merger, sale of assets or transaction
involving the General Partner pursuant to which a majority of the Directors then
in office are replaced or removed, (ii) by the Advisor for “good reason” (as
defined in the Advisory Agreement) or (iii) by the General Partner other than
for “cause” (as defined in the Advisory Agreement).

 

“Transfer” has the meaning provided in Section 9.2(a) hereof.

 

“Value” means the fair market value per share of REIT Shares which will equal:
(i) if REIT Shares are Listed, the average closing price per share for the
previous thirty (30) business days, (ii) if REIT Shares are not Listed, the most
recent offering price per share or share equivalent of REIT Shares, until
December 31st of the year following the year in which the most recently
completed offering of REIT Shares has expired, and (iii) thereafter, such price
per REIT Share as the management of the General Partner determines in good
faith.

 

Article 2 
PARTNERSHIP FORMATION AND IDENTIFICATION

 

2.1Formation.

 

The Partnership was formed as a limited partnership pursuant to the Act, and all
other pertinent laws of the State of Delaware, for the purposes and upon the
terms and conditions set forth in this Agreement.

 

2.2Name, Office and Registered Agent.

 

The name of the Partnership is Moody National Operating Partnership II, LP. The
specified office and place of business of the Partnership shall be 6363 Woodway
Drive, Suite 110, Houston, Texas 77057. The General Partner may at any time
change the location of such office, provided the General Partner gives notice to
the Partners of any such change. The name and address of the Partnership’s
registered agent is Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, New Castle County, Delaware 19801. The sole duty of the
registered agent as such is to forward to the Partnership any notice that is
served on him as registered agent.

 

2.3Term and Dissolution.

 

(a)          The term of the Partnership shall continue in full force and effect
until dissolved upon the first to occur of any of the following events:

 

(i)          the occurrence of an Event of Bankruptcy as to a General Partner or
the dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

 



 13

 

 

(ii)         the passage of 90 days after the sale or other disposition of all
or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or

 

(iii)        the election by the General Partner that the Partnership should be
dissolved.

 

(b)         Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b) hereof), the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 5.6 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either (i)
defer liquidation of, or withhold from distribution for a reasonable time, any
assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.

 

2.4Filing of Certificate and Perfection of Limited Partnership.

 

The General Partner shall execute, acknowledge, record and file at the expense
of the Partnership, any and all amendments to the Certificate(s) and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

 

Article 3 
BUSINESS OF THE PARTNERSHIP

 

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner determines that it no
longer intends to qualify as a REIT, and in a manner such that the General
Partner will not be subject to any taxes under Section 857 or 4981 of the Code,
(ii) to enter into any partnership, joint venture or other similar arrangement
to engage in any of the foregoing or the ownership of interests in any entity
engaged in any of the foregoing and (iii) to do anything necessary or incidental
to the foregoing. In connection with the foregoing, and without limiting the
General Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as a REIT, the Partners acknowledge that the General Partner intends
to qualify as a REIT for federal income tax purposes and that such qualification
and the avoidance of income and excise taxes on the General Partner inures to
the benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under the Articles of Incorporation. The General Partner
on behalf of the Partnership shall also be empowered to do any and all acts and
things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” under Section 7704 of the Code.

 



 14

 

 

Article 4 
CAPITAL CONTRIBUTIONS AND ACCOUNTS

 

4.1Capital Contributions.

 

The Capital Contributions and Partnership Units of each Partner are set forth on
Exhibit A, as the same shall be amended from time to time by the General Partner
to the extent necessary to reflect accurately sales, exchanges or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner’s ownership
of Partnership Units.

 

4.2Class A Units, Class D Units, Class I Units and Class T Units.

 

The General Partner is hereby authorized to cause the Partnership to issue
Partnership Units designated as Class A Units, Class D Units, Class I Units and
Class T Units. Each such Class shall have the rights and obligations attributed
to that Class under this Agreement. All Common Units outstanding on the date
hereof are re-designated as Class A Units.

 

4.3Additional Capital Contributions and Issuances of Additional Partnership
Units.

 

Except as provided in this Section 4.3 or in Section 4.4, the Partners shall
have no right or obligation to make any additional Capital Contributions or
loans to the Partnership.

 

(a)           The General Partner is hereby authorized to cause the Partnership
to issue additional Partnership Units for any Partnership purpose at any time or
from time to time, including but not limited to Partnership Units issued in
connection with acquisitions of properties, to the Partners (including the
General Partner) or to other Persons for such consideration and on such terms
and conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner. Any
additional Partnership Units issued thereby may be issued in one or more classes
(including the Classes specified in this Agreement or any other Classes), or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
all as shall be determined by the General Partner in its sole and absolute
discretion and without the approval of any Limited Partner, subject to Delaware
law, including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Units; (ii) the right of each such class or series of Partnership
Units to share in Partnership distributions; and (iii) the rights of each such
class or series of Partnership Units upon dissolution and liquidation of the
Partnership. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units for less than
fair market value, so long as the General Partner concludes in good faith that
such issuance is in the best interests of the General Partner and the
Partnership. In the event that the Partnership issues additional Partnership
Units pursuant to this Section 4.3(a), the General Partner shall make such
revisions to this Agreement as it deems necessary to reflect the issuance of
such additional Partnership Units.

 



 15

 

 

(b)           In the event the General Partner (i) declares or pays a dividend
on any Class of its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of any Class of its outstanding REIT Shares in REIT
Shares, (ii) subdivides any Class of its outstanding REIT shares, or (iii)
combines any Class of its outstanding REIT Shares into a smaller number of REIT
Shares with respect to any Class of REIT Shares, then a corresponding adjustment
to the number of outstanding Partnership Units of the applicable Class necessary
to maintain the proportionate relationship between the number of outstanding
Partnership Units of such Class to the number of outstanding REIT Shares of such
Class shall automatically be made. Additionally, in the event that any other
entity shall become General Partner pursuant to any merger, consolidation or
combination of the General Partner with or into another entity (the “Successor
Entity”), the number of outstanding Partnership Units of each class shall be
adjusted by multiplying such number by the number of shares of the Successor
Entity into which one REIT Share of such Class is converted pursuant to such
merger, consolidation or combination, determined as of the date of such merger,
consolidation or combination. Any adjustment to the number of outstanding
Partnership Units of any Class shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event; provided, however, that if the General Partner receives a Notice of
Redemption after the record date, but prior to the effective date of such
dividend, distribution, subdivision or combination, or such merger,
consolidation or combination, the number of outstanding Partnership Units of any
Class shall be determined as if the General Partner had received the Notice of
Redemption immediately prior to the record date for such dividend, distribution,
subdivision or combination of such merger, consolidation or combination. If the
General Partner takes any other action affecting the REIT Shares other than
actions specifically described above and, in the opinion of the General Partner
such action would require an adjustment to the number of Partnership Units to
maintain the proportionate relationship between the number of outstanding
Partnership Units to the number of outstanding REIT Shares, the General Partner
shall have the right to make such adjustment to the number of Partnership Units,
to the extent permitted by law, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances.

 

(c)           No additional Partnership Units shall be issued to the General
Partner unless (i) the additional Partnership Units are issued to all Partners
in proportion to their respective Percentage Interests with respect to the class
of Partnership Units so issued; (ii) (a) the additional Partnership Units are
issued in connection with (x) an issuance of REIT Shares, or (y) an issuance of
Preferred Shares, New Securities or other interests in the General Partner
(other than REIT Shares), which Preferred Shares, New Securities or other
interests have designations, preferences and other rights, terms and provisions
that are substantially the same as the designations, preferences and other
rights, terms and provisions of the additional Partnership Units issued to the
General Partner, and (b) the General Partner contributes to the Partnership the
cash proceeds or other consideration received in connection with the issuance of
such REIT Shares, Preferred Shares, New Securities or other interests in the
General Partner; or (iii) the additional Partnership Units are issued upon the
conversion, redemption or exchange of debt, Partnership Units or other
securities issued by the Partnership.

 



 16

 

 

(d)           The General Partner shall not issue any additional REIT Shares,
Preferred Shares, Junior Shares or New Securities unless the General Partner
contributes the cash proceeds or other consideration received from the issuance
of such additional REIT Shares, Preferred shares, Junior Shares or New
Securities, as the case may be, and from the exercise of the rights contained in
any such additional New Securities, to the Partnership in exchange for (x) in
the case of an issuance of REIT Shares, Partnership Units, or (y) in the case of
an issuance of Preferred Shares, Junior Shares or New Securities, Partnership
Units with designations, preferences and other rights, terms and provisions that
are substantially the same as the designations, preferences and other rights,
terms and provisions of such Preferred Shares, Junior Shares or New Securities;
provided, however, that notwithstanding the foregoing, the General Partner may
issue REIT Shares, Preferred Shares, Junior Shares or New Securities (a)
pursuant to Section 8.5(b) hereof, (b) pursuant to a dividend or distribution
(including any stock split) of REIT Shares, Preferred Shares, Junior Shares, or
New Securities to all of the holders of REIT Shares, Preferred Shares, Junior
Shares or New Securities, as the case may be, (c) upon a conversion, redemption
or exchange of Preferred Shares, (d) upon a conversion of Junior Shares into
REIT Shares, (e) upon a conversion, redemption, exchange or exercise of New
Securities, or (f) in connection with an acquisition of a property or other
asset to be owned, directly or indirectly, by the General Partner if the General
Partner determines that such acquisition is in the best interest of the
Partnership. In the event of any issuance of additional REIT Shares, Preferred
Shares, Junior Shares, or New Securities by the General Partner, and the
contribution to the Partnership, by the General Partner, of the cash proceeds or
other consideration received from such issuance, if the cash proceeds actually
received by the General Partner are less than the gross proceeds of such
issuance as a result of any underwriter’s discount or other expenses paid or
incurred in connection with such issuance, then the General Partner shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the cash proceeds of such issuance plus the amount of such
underwriter’s discount and other expenses paid by the General Partner (which
discount and expense shall be treated as an expense for the benefit of the
Partnership).

 

(e)           The Partnership issued Special Limited Partnership Units to Moody
National LPOP II, LLC in exchange for the cash contribution reflected on Exhibit
A hereto and for services performed or to be performed for the Partnership and
its Subsidiaries, and admitted such Person as the Special Limited Partner. The
Special Limited Partner shall be entitled to certain distributions as provided
in Section 5.2 and certain preferential allocations of items of income and gain
under Section 5.1. The Special Limited Partnership Units will be subject to the
transfer restrictions set forth in Article 9 and will be subject to redemption
pursuant to Section 8.6.

 

4.4Additional Funding.

 

If the General Partner determines that it is in the best interests of the
Partnership to provide for additional Partnership funds (“Additional Funds”) for
any Partnership purpose, the General Partner may (i) cause the Partnership to
obtain such funds from outside borrowings or (ii) elect to have the General
Partner or any of its Affiliates provide such Additional Funds to the
Partnership through loans or otherwise.

 



 17

 

 

4.5Capital Accounts.

 

(a)           The Partnership shall maintain for each Partner a separate capital
account (“Capital Account”) in accordance with the rules of Regulations Section
1.704-1(b)(2)(iv). Each Partner’s Capital Account shall be increased by (i) the
amount of such Partner’s Capital Contributions and (ii) Profit allocated to such
Partner and all items of Partnership income and gain allocated to such Partner
pursuant to Sections 5.1(c), 5.1(d) and 5.1(e) and decreased by (x) the amount
of cash or Agreed Value of all actual and deemed distributions of cash or
property made to such Partner pursuant to this Agreement and (y) Loss allocated
to such Partner and all items of Partnership deduction and loss allocated to
such Partner pursuant to Section 5.1(c).

 

(b)           In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

 

(c)           The provisions of the Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Section 1.704-1(b), and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification,
provided that it is not likely to have a material effect on the amounts
distributable to any Person upon the dissolution of the Partnership. The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(g)
and (ii) make appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b) or 1.704-2.

 

4.6No Interest on Contributions

 

No Partner shall be entitled to interest on its Capital Contribution.

 

4.7Return of Capital Contributions

 

No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as specifically provided in this Agreement. Except as otherwise provided herein,
there shall be no obligation to return to any Partner or withdrawn Partner any
part of such Partner’s Capital Contribution for so long as the Partnership
continues in existence.

 



 18

 

 

4.8No Third-Party Beneficiary.

 

No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligation of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns. None of the rights
or obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may such rights or obligations
be sold, transferred or assigned by the Partnership or pledged or encumbered by
the Partnership to secure any debt or other obligation of the Partnership or of
any of the Partners. In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
Property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or Property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
Property of the Partnership.

 

4.9Redemption of REIT Shares.

 

If, at any time, any shares of capital stock of the General Partner are redeemed
by the General Partner for cash, the Partnership shall, immediately prior to
such redemption, redeem an equal number of equivalent Partnership Units held by
the General Partner upon the same terms and for the same price per Partnership
Unit as such shares are redeemed.

 

4.10Exchanges.

 

If the General Partner exchanges any REIT Shares of any Class (“Exchanged REIT
Shares”) for, or converts any REIT Shares of any Class to, REIT Shares of a
different Class (“Received REIT Shares”), then the General Partner shall, and
shall cause the Partnership to, exchange or convert a number of Partnership
Units having the same Class designation as the Exchanged REIT Shares, for
Partnership Units having the same Class designation as the Received REIT Shares
on the same terms that the General Partner exchanged or converted the Exchanged
REIT Shares.

 

Article 5 
PROFITS AND LOSSES; DISTRIBUTIONS

 

5.1Allocation of Profit and Loss.

 

(a)           General Partner Gross Income Allocation. There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of the cumulative reimbursements made to the
General Partner under Section 6.5(b) (other than reimbursements that would
properly be treated as “guaranteed payments” or which are attributable to the
reimbursement of expenses that would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset) over the
cumulative allocations of Partnership income and gain to the General Partner
under this Section 5.1(a).

 



 19

 

 

(b)          General Allocations. The items of Profit and Loss of the
Partnership for each fiscal year or other applicable period shall be allocated
among the Partners in a manner that will, as nearly as possible, cause the
Capital Account balance of each Partner at the end of such fiscal year or other
applicable period to equal (i) the amount of the hypothetical distribution that
such Partner would receive if the Partnership were liquidated on the last day of
such period and all assets of the Partnership, including cash, were sold for
cash equal to their Carrying Values, taking into account any adjustments thereto
for such period, all liabilities of the Partnership were satisfied in full in
cash according to their terms (limited with respect to each nonrecourse
liability to the Carrying Value of the assets securing such liability) and the
remaining cash proceeds (after satisfaction of such liabilities) were
distributed in full pursuant to Section 5.2, minus (ii) the sum of such
Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum
Gain and the amount, if any and without duplication, that the Partner would be
obligated to contribute to the capital of the Partnership, all computed as of
the date of the hypothetical sale of assets. Notwithstanding the foregoing, the
General Partner may make such allocations as it deems reasonably necessary to
give economic effect to the provisions of this Agreement, taking into account
facts and circumstances as the General Partner deems reasonably necessary for
this purpose.

 

(c)          Special Allocations. Before applying Sections 5.1(a) and 5.1(b),
the following regulatory allocations shall be made in the following order and
priority:

 

(i)          Minimum Gain Chargeback. Notwithstanding the provisions of this
Section 5.1, if there is a net decrease in Partnership Minimum Gain during any
Partnership Year, each Partner shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Partner’s share of the net decrease in Partnership Minimum Gain,
as determined under Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f). This
Section 5.1(c)(i) is intended to comply with the minimum gain chargeback
requirements in Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(ii)         Partner Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 5.1, if there is a net decrease in Partner Minimum
Gain attributable to a Partner Nonrecourse Debt during any Partnership Year,
each Partner who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 5.1(c)(ii) is intended to
comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.

 



 20

 

 

(iii)        Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6) and such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Partnership Year) shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 5.1(c)(iii) is intended to
constitute a “qualified income offset” under Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(iv)        No Excess Deficit. To the extent that any Partner has or would have,
as a result of an allocation of Net Loss (or item thereof), an Adjusted Capital
Account Deficit, such amount of Net Loss (or item thereof) shall be allocated to
the other Partners in accordance with Section 5.1(b), but in a manner which will
not produce an Adjusted Capital Account Deficit as to such Partners. To the
extent such allocation would result in all Partners having Adjusted Capital
Account Deficits, such Net Loss (or item thereof) shall be allocated to the
General Partner.

 

(v)         Nonrecourse Deductions. Nonrecourse Deductions for any Partnership
Year shall be allocated to the Partners (other than the Special Limited Partner)
in accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Partnership Year to the numerically closest
ratio which would satisfy such requirements.

 

(vi)        Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Partnership Year shall be specially allocated to the Partner who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Sections 1.704-2(6)(4) and 1.704-2(i).

 

(vii)       Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Regulations.

 



 21

 

 

(d)           Priority Allocations to the Special Limited Partner.
Notwithstanding the provisions of Sections 5.1(a) and 5.1(b) above, the Special
Limited Partner shall be allocated on a priority basis items of income or gain,
including, without limitation, items of gain from a sale (including but not
limited to net capital gain realized in connection with the adjustment to the
tax book value of Partnership assets under Section 704(b) of the Code) on a
cumulative basis pursuant to this Section 5.1(d) in an amount equal to the
amount of distributions made (or in connection with a sale or winding up or
liquidation of the Partnership, to be made) to such Partner.

 

(e)           Allocations Between Transferor and Transferee. If a Partner
transfers any part or all of its Partnership Interests, or if Percentage
Interests vary during a Partnership Year, the General Partner, in its sole and
absolute discretion, shall determine which method authorized under the Code and
the Regulations shall be used to allocate the distributive shares.

 

(f)            Allocations for Tax Purposes. All allocations for federal income
tax purposes shall be consistent with all allocations in this Section 5.1,
except as otherwise required by Section 704(c) of the Code and Regulations
Section 1.704-1(b)(4). The General Partner shall have the authority to elect the
method to be used by the Partnership for allocating items of income, gain, and
expense as required by Section 704(c) of the Code including a method that may
result in a Partner receiving a disproportionately larger share of the
Partnership tax depreciation deductions, and such election shall be binding on
all Partners.

 

(g)           Revisions to Allocations to Reflect Issuance of Additional
Interests. In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Article 4 hereof, the General Partner shall make such revisions to this Section
5.1 as it deems necessary to reflect the terms of the issuance of such
additional Partnership Interests, including making preferential allocations to
classes of Partnership Interests that are entitled thereto. Such revisions shall
not require the consent or approval of any other Partner.

 

5.2Distribution of Cash.

 

(a)           The Partnership shall distribute cash on a quarterly (or, at the
election of the General Partner, more frequent) basis, in an amount determined
by the General Partner in its sole and absolute discretion, to the Partners who
are Partners on the Partnership Record Date with respect to such quarter (or
other distribution period) in accordance with Section 5.2(b). The Partnership
shall be deemed to have distributed cash to the General Partner in an amount
equal to the amount of distributions by the General Partner that are reinvested
in REIT Shares issued by the General Partner pursuant to the General Partner’s
distribution reinvestment plan, and the General Partner shall be deemed to have
made Capital Contributions to the Partnership in the aggregate amount of such
distributions in return for an equal number of Partnership Units having the same
Class designation as the issued REIT Shares.

 



 22

 

 

(b)          Except for distributions pursuant to Section 5.4 of this Agreement
in connection with the dissolution and liquidation of the Partnership and
subject to the provisions of Section 5.2(c) and 5.3 of this Agreement,
distributions shall be made (i) first, 100% to the Partners (other than Special
Limited Partner) in accordance with their respective Percentage Interests on the
Partnership Record Date until the Limited Partners (other than the Special
Limited Partner) have received cumulative distributions under this Section
5.2(b) equal to the aggregate Capital Contributions made by the Limited Partners
(other than the Special Limited Partner) to the Partnership plus a cumulative,
noncompounded pre-tax rate of return thereon of 6.0% per annum, determined by
taking into account the dates on which all such Capital Contributions and
distributions were made and (ii) second, (A) 85% to the Partners (other than the
Special Limited Partner), in accordance with their respective Percentage
Interests on the Partnership Record Date and (B) 15% to the Special Limited
Partner. The amount distributed per Partnership Unit of any Class may differ
from the amount per Partnership Unit of another Class on account of differences
in Class-specific expense allocations with respect to REIT Shares as described
in the Prospectus or for other reasons as determined by the Board of Directors
of the General Partner. Any such differences shall correspond to differences in
the amount of distributions per REIT Share for REIT Shares of different Classes,
with the same adjustments being made to the amount of distributions per
Partnership Unit for Partnership Units of a particular Class as are made to the
distributions per REIT Share by the General Partner with respect to REIT Shares
having the same Class designation.

 

(c)           Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner. Any amounts treated as a Partnership Loan or a General Partner Loan
pursuant to this Section 5.2(c) shall bear interest at the lesser of (i) the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, or (ii) the
maximum lawful rate of interest on such obligation, such interest to accrue from
the date the Partnership or the General Partner, as applicable, is deemed to
extend the loan until such loan is repaid in full.

 



23

 

 

(d)           In no event may a Partner receive a distribution of cash with
respect to a Partnership Unit if such Partner is entitled to receive a cash
distribution as the holder of record of a REIT Share for which all or part of
such Partnership Unit has been or will be exchanged.

 

5.3REIT Distribution Requirements.

 

The General Partner shall use its commercially reasonable efforts to cause the
Partnership to distribute amounts sufficient to enable the General Partner to
make stockholder distributions that will allow the General Partner to (i) meet
its distribution requirement for qualification as a REIT as set forth in Section
857 of the Code and (ii) avoid any federal income or excise tax liability
imposed by the Code.

 

5.4No Right to Distributions in Kind.

 

No Partner shall be entitled to demand property other than cash in connection
with any distributions by the Partnership.

 

5.5Limitations on Return of Capital Contributions.

 

Notwithstanding any of the provisions of this Article 5, no Partner shall have
the right to receive, and the General Partner shall not have the right to make,
a distribution that includes a return of all or part of a Partner’s Capital
Contributions, unless after giving effect to the return of a Capital
Contribution, the sum of all Partnership liabilities, other than the liabilities
to a Partner for the return of his Capital Contribution, does not exceed the
fair market value of the Partnership’s assets.

 

5.6Distributions upon Liquidation.

 

Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners in
accordance with Section 5.2(b). To the extent deemed advisable by the General
Partner, appropriate arrangements (including the use of a liquidating trust) may
be made to assure that adequate funds are available to pay any contingent debts
or obligations.


 



24

 

 

5.7Substantial Economic Effect.

 

It is the intent of the Partners that the allocations of Profit and Loss under
this Agreement have substantial economic effect (or be consistent with the
Partners’ interests in the Partnership in the case of the allocation of losses
attributable to nonrecourse debt) within the meaning of Section 704(b) of the
Code as interpreted by the Regulations promulgated pursuant thereto. Article 5
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

 

Article 6 
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

 

6.1Management of the Partnership.

 

(a)          Except as otherwise expressly provided in this Agreement, the
General Partner shall have full, complete and exclusive discretion to manage and
control the business of the Partnership for the purposes herein stated, and
shall make all decisions affecting the business and assets of the Partnership.
Subject to the restrictions specifically contained in this Agreement, the powers
of the General Partner shall include, without limitation, the authority to take
the following actions on behalf of the Partnership:

 

(i)            to acquire, purchase, own, operate, lease and dispose of any Real
Estate Asset that the General Partner determines is necessary or appropriate or
in the best interests of the business of the Partnership;

 

(ii)           to construct buildings and make other improvements on the
Properties;

 

(iii)          to authorize, issue, sell, redeem or otherwise purchase any
Partnership Interests or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests, or options, rights, warrants
or appreciation rights relating to any Partnership Interests) of the
Partnership;

 

(iv)          to borrow or lend money for the Partnership, issue or receive
evidence of indebtedness in connection therewith, refinance, increase the amount
of, modify, amend or change the terms of, or extend the time for the payment of,
any such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;

 

(v)           to pay, either directly or by reimbursement, for all operating
costs and general administrative expenses of the Partnership to third parties or
to the General Partner or its Affiliates as set forth in this Agreement;

 

(vi)          to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

 



25

 

 

(vii)         to use assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses and REIT Expenses of the General Partner, the Partnership or any
Subsidiary of either, to third parties or to the General Partner as set forth in
this Agreement;

 

(viii)        to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;

 

(ix)          to prosecute, defend, arbitrate, or compromise any and all claims
or liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;

 

(x)           to file applications, communicate, and otherwise deal with any and
all governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

 

(xi)          to make or revoke any election permitted or required of the
Partnership by any taxing authority;

 

(xii)         to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

 

(xiii)        to determine whether or not to apply any insurance proceeds for
any Property to the restoration of such Property or to distribute the same;

 

(xiv)        to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;

 

(xv)         to retain other services of any kind or nature in connection with
the Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

 



26

 

 

(xvi)         to negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner;

 

(xvii)        to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;

 

(xviii)      to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(xix)         to form or acquire an interest in, and contribute Property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of Property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);

 

(xx)          to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

 

(xxi)         to merge, consolidate or combine the Partnership with or into
another Person;

 

(xxii)        to do any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
that is taxable as a corporation under Section 7704 of the Code; and

 

(xxiii)       to take such other action, execute, acknowledge, swear to or
deliver such other documents and instruments, and perform any and all other acts
that the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

 

(b)          Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties,
the General Partner shall not have any obligations hereunder except to the
extent that Partnership funds are reasonably available to it for the performance
of such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

 

6.2Delegation of Authority.

 

The General Partner may delegate any or all of its powers, rights and
obligations hereunder, and may appoint, employ, contract or otherwise deal with
any Person for the transaction of the business of the Partnership, which Person
may, under supervision of the General Partner, perform any acts or services for
the Partnership as the General Partner may approve.

 



27

 

 

6.3Indemnification and Exculpation of Indemnitees.

 

(a)           The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, Property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Any indemnification pursuant to this Section 6.3 shall be made only
out of the assets of the Partnership.

 

(b)           The Partnership shall reimburse an Indemnitee for reasonable
expenses incurred by an Indemnitee who is a party to a proceeding in advance of
the final disposition of the proceeding upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

(c)           The indemnification provided by this Section 6.3 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.

 

(d)           The Partnership may purchase and maintain insurance, on behalf of
the Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(e)           For purposes of this Section 6.3, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.3; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.

 



28

 

 

(f)            In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g)           An Indemnitee shall not be denied indemnification in whole or in
part under this Section 6.3 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)           The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

(i)             Notwithstanding the foregoing, the Partnership may not indemnify
or hold harmless an Indemnitee for any liability or loss unless all of the
following conditions are met: (i) the Indemnitee has determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Partnership; (ii) the Indemnitee was acting on behalf of or
performing services for the Partnership; (iii) the liability or loss was not the
result of (A) negligence or misconduct, in the case that the Indemnitee is a
director of the General Partner (other than an Independent Director), the
Advisor or an Affiliate of the Advisor or (B) gross negligence or willful
misconduct, in the case that the Indemnitee is an Independent Director; and (iv)
the indemnification or agreement to hold harmless is recoverable only out of net
assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which securities of the General Partner or the Partnership were offered or sold
as to indemnification for violations of securities laws.

 

6.4Liability of the General Partner.

 

(a)           Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership or any Partners for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.

 



29

 

 

(b)          The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership, itself and its stockholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or the tax consequences of some, but not
all, of the Limited Partners) in deciding whether to cause the Partnership to
take (or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its stockholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its stockholders or the Limited Partner shall be resolved in
favor of the stockholders. The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.

 

(c)           Subject to its obligations and duties as General Partner set forth
in Section 6.1 hereof, the General Partner may exercise any of the powers
granted to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

(d)           Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 

(e)           Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

 

6.5Reimbursement of General Partner.

 

(a)           Except as provided in this Section 6.5 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.

 

(b)           The General Partner shall be reimbursed on a monthly basis, or
such other basis as the General Partner may determine in its sole and absolute
discretion, for all Administrative Expenses incurred by the General Partner.
Reimbursement of Administrative Expenses shall be treated as an expense of the
Partnership and not as allocations of Partnership income or gain.

 



30

 

 

6.6Outside Activities.

 

Subject to the Articles of Incorporation and any agreements entered into by the
General Partner or its Affiliates with the Partnership or a Subsidiary, any
officer, director, employee, agent, trustee, Affiliate or stockholder of the
General Partner, the General Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities substantially similar
or identical to those of the Partnership. None of the Partnership, Limited
Partners or any other Person shall have any rights by virtue of this Agreement
or the partnership relationship established hereby in any such business
ventures, interests or activities, and the General Partner shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures, interests and activities to the Partnership or any Limited Partner,
even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.

 

6.7Employment or Retention of Affiliates.

 

(a)           Any Affiliate of the General Partner may be employed or retained
by the Partnership and may otherwise deal with the Partnership (whether as a
buyer, lessor, lessee, manager, furnisher of goods or services, broker, agent,
lender or otherwise) and may receive from the Partnership any compensation,
price, or other payment therefor which the General Partner determines to be fair
and reasonable.

 

(b)           The Partnership may lend or contribute to its Subsidiaries or
other Persons in which it has an equity investment, and such Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

 

(c)           The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement, applicable law and the
REIT status of the General Partner.

 

(d)           Except as expressly permitted by this Agreement, neither the
General Partner nor any of its Affiliates shall sell, transfer or convey any
Property to, or purchase any Property from, the Partnership, directly or
indirectly, except pursuant to transactions that are, in the General Partner’s
sole discretion, on terms that are fair and reasonable to the Partnership.

 

6.8Title to Partnership Assets.

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the Property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 



31

 

 

Article 7 
CHANGES IN GENERAL PARTNER

 

7.1Transfer of the General Partner’s Partnership Units.

 

(a)          The General Partner shall not transfer all or any portion of its
Partnership Units (except as provided in Section 7.4) or withdraw as General
Partner except as provided in, or in connection with a transaction contemplated
by, Section 7.1(d).

 

(b)          Except as otherwise provided in Section 7.1(d) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or the sale of all or substantially all of its assets
(other than in connection with a change in the General Partner’s state of
incorporation or organizational form), in each case which results in a change of
control of the General Partner (a “Transaction”), unless:

 

(i)            the consent of Limited Partners holding more than 50% of the
Percentage Interests of the Limited Partners is obtained;

 

(ii)           as a result of such Transaction all Limited Partners will receive
(A) for each Partnership Unit of each Class an amount of cash, securities, or
other Property equal to the greatest amount of cash, securities or other
Property paid in the Transaction to a holder of one REIT Share of the same Class
designation as that Partnership Unit in consideration of one REIT Share,
provided that if, in connection with the Transaction, a purchase, tender or
exchange offer (“Offer”) shall have been made to and accepted by the holders of
more than 50% of the outstanding REIT Shares, each holder of Partnership Units
shall be given the option to exchange its Partnership Units for the greatest
amount of cash, securities, or other Property which a Limited Partner holding
Partnership Units would have received had it (1) exercised its Redemption Right
and (2) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer and (B) for each Special Limited Partnership Unit an
amount of cash, securities or other Property (as applicable based upon the type
of consideration and the proportions thereof paid to holders of REIT Shares in
the Transaction) equal to the fair market value of such Special Limited
Partnership Unit at such time as determined in good faith by the General Partner
by reference to the value paid for the REIT Shares; or

 



32

 

 

(iii)          the General Partner is the surviving entity in the Transaction
and either (A) the holders of REIT Shares do not receive cash, securities, or
other Property in the Transaction or (B) all Limited Partners (other than the
General Partner or any Subsidiary) receive (1) in exchange for their Partnership
Units of each Class, an amount of cash, securities, or other Property (expressed
as an amount per REIT Share) that is no less than the greatest amount of cash,
securities, or other Property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares having the same designation as
the Partnership Units being exchanged and (2) in exchange for their Special
Limited Partnership Units, an amount of cash, securities or other Property (as
applicable based upon the type of consideration and the proportions thereof paid
to holders of REIT Shares in the Transaction) equal to the fair market value of
such Special Limited Partnership Units at such time as determined in good faith
by the General Partner by reference to the value paid for the REIT Shares.

 

(c)          Notwithstanding Section 7.1(b), the General Partner may merge with
or into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, and the REIT Shares Amount
for a Partnership Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash and other Property that was receivable upon such
merger or consolidation by a holder of REIT Shares of each Class or options,
warrants or other rights relating thereto, and which a holder of Partnership
Units of any Class could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to adjustment events described in Section 4.3(b). The Survivor
also shall in good faith modify the definition of REIT Shares and make such
amendments to Sections 8.5 and 8.6 hereof so as to approximate the existing
rights and obligations set forth in Sections 8.5 and 8.6 as closely as
reasonably possible. The above provisions of this Section 7.1(c) shall similarly
apply to successive mergers or consolidations permitted hereunder.

 

In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
Federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the General Partner’s board of directors’ fiduciary duties to the
stockholders of the General Partner under applicable law.

 



33

 

 

(d)          Notwithstanding Section 7.1(a) or (b),

 

(i)            a General Partner may transfer all or any portion of its
Partnership Units to (A) a wholly owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interests, may withdraw
as General Partner; and

 

(ii)           the General Partner may engage in a transaction not required by
law or by the rules of any national securities exchange on which the General
Partner’s shares are listed to be submitted to the vote of the holders of the
General Partner’s shares.

 

7.2Admission of a Substitute or Additional General Partner.

 

A Person shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:

 

(a)          the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall have been filed for
recordation and all other actions required by Section 2.4 hereof in connection
with such admission shall have been performed;

 

(b)          if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

 

(c)          counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel as may be necessary) that (i) the admission
of the Person to be admitted as a substitute or additional General Partner is in
conformity with the Act and (ii) none of the actions taken in connection with
the admission of such Person as a substitute or additional General Partner will
cause (x) the Partnership to be classified other than as a partnership for
federal tax purposes, or (y) the loss of any Limited Partner’s limited
liability.

 

7.3Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.

 

(a)          Upon the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.3(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.2 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

 



34

 

 

(b)           Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is, on the date of such occurrence, a partnership, the
withdrawal of, death, dissolution, Event of Bankruptcy as to, or removal of a
partner in, such partnership shall be deemed not to be a dissolution of such
General Partner if the business of such General Partner is continued by the
remaining partner or partners), the Limited Partners, within 90 days after such
occurrence, may elect to continue the business of the Partnership for the
balance of the term specified in Section 2.3 hereof by selecting, subject to
Section 7.2 hereof and any other provisions of this Agreement, a substitute
General Partner by consent of a majority in interest of the Limited Partners. If
the Limited Partners elect to continue the business of the Partnership and admit
a substitute General Partner, the relationship with the Partners and of any
Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.

 

7.4Removal of a General Partner.

 

(a)           Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, a General Partner, such General Partner shall be deemed to be
removed automatically; provided, however, that if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death or dissolution of,
Event of Bankruptcy as to, or removal of, a partner in, such partnership shall
be deemed not to be a dissolution of the General Partner if the business of such
General Partner is continued by the remaining partner or partners. The Limited
Partners may not remove the General Partner, with or without cause.

 

(b)           If a General Partner has been removed pursuant to this Section 7.4
and the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its Partnership Units to the
substitute General Partner approved by a majority in interest of the Limited
Partners in accordance with Section 7.3(b) hereof and otherwise be admitted to
the Partnership in accordance with Section 7.2 hereof. At the time of
assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the Partnership Units of
such removed General Partner as reduced by any damages caused to the Partnership
by such General Partner. Such fair market value shall be determined by an
appraiser mutually agreed upon by the General Partner and a majority in interest
of the Limited Partners within ten (10) days following the removal of the
General Partner. In the event that the parties are unable to agree upon an
appraiser, the removed General Partner and a majority in interest of the Limited
Partners each shall select an appraiser. Each such appraiser shall complete an
appraisal of the fair market value of the removed General Partner’s Partnership
Units within thirty (30) days of the General Partner’s removal, and the fair
market value of the removed General Partner’s Partnership Units shall be the
average of the two appraisals; provided, however, that if the higher appraisal
exceeds the lower appraisal by more than 20% of the amount of the lower
appraisal, the two appraisers, no later than forty (40) days after the removal
of the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner’s Partnership
Units no later than sixty (60) days after the removal of the General Partner. In
such case, the fair market value of the removed General Partner’s Partnership
Units shall be the average of the two appraisals closest in value.

 



35

 

 

(c)           The Partnership Units of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a Limited Partner; provided, however, such removed General Partner shall
not have any rights to participate in the management and affairs of the
Partnership, and shall not be entitled to any portion of the income, expense,
profit, gain or loss allocations or cash distributions allocable or payable, as
the case may be, to the Limited Partners. Instead, such removed General Partner
shall receive and be entitled only to retain distributions or allocations of
such items that it would have been entitled to receive in its capacity as
General Partner, until the transfer is effective pursuant to Section 7.4(b).

 

(d)           All Partners shall have given and hereby do give such consents,
shall take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.

 

Article 8 
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

8.1Management of the Partnership.

 

The Limited Partners shall not participate in the management or control of
Partnership business nor shall they transact any business for the Partnership,
nor shall they have the power to sign for or bind the Partnership, such powers
being vested solely and exclusively in the General Partner.

 

8.2Power of Attorney.

 

Each Limited Partner hereby irrevocably appoints the General Partner its true
and lawful attorney-in-fact, who may act for each Limited Partner and in its
name, place and stead, and for its use and benefit, to sign, acknowledge, swear
to, deliver, file or record, at the appropriate public offices, any and all
documents, certificates, and instruments as may be deemed necessary or desirable
by the General Partner to carry out fully the provisions of this Agreement and
the Act in accordance with their terms, which power of attorney is coupled with
an interest and shall survive the death, dissolution or legal incapacity of the
Limited Partner, or the transfer by the Limited Partner of any part or all of
its Partnership Interests, unless otherwise stated in this Agreement.

 

8.3Limitation on Liability of Limited Partners.

 

No Limited Partner shall be liable for any debts, liabilities, contracts or
obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.


 



36

 

 

8.4Redemption of Special Limited Partnership Interests.

 

Upon the earliest to occur of (a) the termination or nonrenewal of the Advisory
Agreement for “cause” (as defined in the Advisory Agreement), (b) a Termination
Event, or (c) the Listing, the Special Limited Partnership Units will be
redeemed.

 

(a)           If the Advisory Agreement is terminated or not renewed by the
General Partner for “cause” (as defined in the Advisory Agreement), all of the
Special Limited Partnership Units shall be redeemed by the Partnership for $1
within thirty (30) days after the termination or nonrenewal of the Advisory
Agreement.

 

(b)           Upon the occurrence of a Termination Event or the Listing, the
Special Limited Partnership Units shall be redeemed for an aggregate amount
equal to the amount that would have been distributed to the Special Limited
Partner under Section 5.2(b) if all assets of the Partnership had been sold for
their fair market value, all liabilities of the Partnership had been satisfied
in full according to their terms, and remaining proceeds were distributed to the
Partners pursuant to Section 5.2. Such redemption shall occur no later than
thirty (30) days after the date of a Termination Event and no later than 240
days after the Listing. In determining the fair market value of the assets of
the Partnership, (i) in connection with a Termination Event, the General Partner
shall obtain an appraisal of the assets of the Partnership (excluding any assets
which may be readily marked to market) and (ii) in connection with the Listing,
the General Partner shall make such determination (a) taking into account, in
the event of a Listing on a national securities exchange only, the market value
of the General Partner’s listed shares based upon the average closing price, or
average of bid and asked prices, as the case may be, during a period of thirty
(30) days during which such shares are traded beginning one hundred and twenty
(120) days after the Listing or (b) taking into account the value of the General
Partner’s shares based upon the initial public offering price in the event of an
underwritten public offering. Payment to the Special Limited Partner upon a
Termination Event or a Listing shall be paid, at the Special Limited Partner’s
discretion, in the form of (a) shares of the General Partner’s common stock or
(b) a non-interest bearing promissory note. In the event the Advisor elects to
receive shares of the General Partner’s common stock and the General Partner’s
shares are not listed on a national securities exchange, at the option of the
Advisor, the Advisor and the General Partner shall enter into an agreement
whereby the General Partner shall register such shares of common stock with the
Commission. However, any payments under a promissory note may not be made in
connection with a Termination Event until either (a) the closing of asset sales
that result in aggregate, cumulative distributions to the Partners (other than
the Special Limited Partner) of the Partnership from operating income, sales
proceeds and other sources in an amount equal to their Capital Contributions to
the Partnership plus a 6.0% cumulative non-compounded annual pre-tax return
thereon, or (b) a Listing (each a “Subsequent Liquidity Event”). In addition,
the principal amount of the promissory note issued in connection with a
Termination Event will be subject to reduction as of the date of the Subsequent
Liquidity Event by an amount that will ensure that, in connection with the
Subsequent Liquidity Event, the Special Limited Partner does not receive in
excess of 15% of the distributions that are made or are deemed to be made by the
Partnership after the Partners (other than the Special Limited Partner) have
received or are deemed to have received aggregate, cumulative distributions
equal to their Capital Contributions to the Partnership plus a 6.0% cumulative
non-compounded annual pre-tax return thereon.

 



37

 

 

8.5Redemption Right.

 

(a)           Subject to Sections 8.5(b), 8.5(c), 8.5(d), 8.5(e) and 8.5(f) and
the provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner
shall have the right (subject to the terms and conditions set forth herein) to
require the Partnership to redeem (a “Redemption”) all or a portion of the
Partnership Units held by such Limited Partner (the “Tendered Units”) in
exchange (a “Redemption Right”) for REIT Shares issuable on, or the Cash Amount
payable on, or a combination thereof having an equivalent value to the REIT
Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the General Partner in its sole discretion, provided that
the Tendered Units shall have been outstanding and held by the Limited Partner
for at least one year. Any Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner exercising the Redemption Right (the “Tendering
Party”). No Limited Partner may deliver more than two Notices of Redemption
during each calendar year. A Limited Partner may not exercise the Redemption
Right for fewer than 1,000 Partnership Units or, if such Limited Partner holds
fewer than 1,000 Partnership Units, all of the Partnership Units held by such
Partner. The Tendering Party shall have no right, with respect to any
Partnership Units so redeemed, to receive any distribution paid with respect to
Partnership Units if the record date for such distribution is on or after the
Specified Redemption Date.

 

(b)           If the General Partner elects to redeem Tendered Units for REIT
Shares rather than cash, then the Partnership shall direct the General Partner
to issue and deliver such REIT Shares to the Tendering Party pursuant to the
terms set forth in this Section 8.5(b), in which case, (i) the General Partner,
acting as a distinct legal entity, shall assume directly the obligation with
respect thereto and shall satisfy the Tendering Party’s exercise of its
Redemption Right and (ii) such transaction shall be treated, for Federal income
tax purposes, as a transfer by the Tendering Party of such Tendered Units to the
General Partner in exchange for REIT Shares. The percentage of the Tendered
Units tendered for Redemption by the Tendering Party for which the General
Partner elects to issue REIT Shares (rather than cash) is referred to as the
“Applicable Percentage.” In making such election to acquire Tendered Units, the
Partnership shall act in a fair, equitable and reasonable manner that neither
prefers one group or class of Limited Partners over another nor discriminates
against a group or class of Limited Partners. If the Partnership elects to
redeem any number of Tendered Units for REIT Shares, rather than cash, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the General Partner in exchange for a number of REIT Shares
equal to the product of the REIT Shares Amount and the Applicable Percentage.
The product of the Applicable Percentage and the REIT Shares Amount, if
applicable, shall be delivered by the General Partner as duly authorized,
validly issued, fully paid and accessible REIT Shares free of any pledge, lien,
encumbrance or restriction, other than the Aggregate Share Ownership Limit and
other restrictions provided in the Articles of Incorporation, the bylaws of the
General Partner, the Securities Act and relevant state securities or “blue sky”
laws. Notwithstanding the provisions of Section 8.5(a) and this Section 8.5(b),
the Tendering Parties shall have no rights under this Agreement that would
otherwise be prohibited under the Articles of Incorporation.

 



38

 

 

(c)          In connection with an exercise of Redemption Rights pursuant to
this Section 8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:

 

(1)          A written affidavit, dated the same date as the Notice of
Redemption, (a) disclosing the actual and constructive ownership, as determined
for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such
Tendering Party and (ii) any Related Party and (b) representing that, after
giving effect to the Redemption, and assuming that the General Partner elects to
exchange REIT Shares for the Tendered Units, neither the Tendering Party nor any
Related Party will own REIT Shares in excess of the Aggregate Share Ownership
Limit (or, if applicable the Excepted Holder Limit);

 

(2)           A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption on the Specified Redemption Date;

 

(3)           An undertaking to certify, at and as a condition to the closing of
the Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by Section
8.5(c)(1) or (b) after giving effect to the Redemption, neither the Tendering
Party nor any Related Party shall own REIT Shares in violation of the Aggregate
Share Ownership Limit (or, if applicable, the Excepted Holder Limit); and

 

(4)          Any other documents as the General Partner may reasonably require
in connection with the issuance of REIT Shares upon the exercise of the
Redemption Right.

 

(d)          Any Cash Amount to be paid to a Tendering Party pursuant to this
Section 8.5 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of Tendered Units hereunder to occur as quickly as reasonably
possible.

 

(e)          Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights to prevent, among other things, (a)
any person from owning shares in excess of the Common Share Ownership Limit, the
Aggregate Share Ownership Limit and the Excepted Holder Limit, (b) the General
Partner’s common stock from being owned by fewer than 100 persons, (c) the
General Partner from being “closely held” within the meaning of section 856(h)
of the Code, and (d) to ensure that the Partnership does not constitute a
“publicly traded partnership” under Section 7704 of the Code. If and when the
General Partner determines that imposing such restrictions is necessary, the
General Partner shall give prompt written notice thereof (a “Restriction
Notice”) to each of the Limited Partners holding Partnership Units.

 



39

 

 

(f)            A redemption fee may be charged in connection with an exercise of
Redemption Rights pursuant to this Section 8.5.

 

Article 9 
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS AND SPECIAL LIMITED PARTNERSHIP
INTERESTS

 

9.1Restrictions on Transfer of Limited Partnership Interests.

 

(a)           No Limited Partner may offer, sell, assign, hypothecate, pledge or
otherwise transfer all or any portion of his Limited Partnership Interests, or
any of such Limited Partner’s economic rights as a Limited Partner, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a “Transfer”) without the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion. Any such
purported transfer undertaken without such consent shall be considered to be
null and void ab initio and shall not be given effect. The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith.

 

(b)           No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of its Limited Partnership Interest
pursuant to this Article 9 or pursuant to a redemption of all of its Partnership
Units pursuant to Section 8.5 or, with respect to the Special Limited Partner,
pursuant to the redemption of its Special Limited Partnership Interest pursuant
to Section 8.4. Upon the permitted Transfer or redemption of all of a Limited
Partner’s Limited Partnership Units, such Limited Partner shall cease to be a
Limited Partner.

 

(c)           No Limited Partner may effect a Transfer of its Limited
Partnership Units, in whole or in part, if, in the opinion of legal counsel for
the Partnership, such proposed Transfer would require the registration of the
Limited Partnership Units under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).

 

(d)           No Transfer by a Limited Partner of its Partnership Units, in
whole or in part, may be made to any Person if (i) in the opinion of the General
Partner based on the advice of legal counsel for the Partnership, if
appropriate, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code); (ii) in the opinion of the
General Partner based on the advice of legal counsel for the Partnership, if
appropriate, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or subject the General Partner to any additional
taxes under Section 857 or Section 4981 of the Code; (iii) such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code; (iv) such Transfer would cause the General Partner to own 10% or more
of the ownership interests of any tenant of a Property held by the partnership
within the meaning of Section 856(d)(2)(B) of the Code; or (v) such Transfer
would result in the General Partner being “closely held” within the meaning of
Section 856(h) of the Code.

 



40

 

 

(e)          No transfer by a Limited Partner of any Partnership Units may be
made to a lender to the Partnership or any Person who is related (within the
meaning of Regulations Section 1.752-4(b)) to any lender to the Partnership
whose loan constitutes a Nonrecourse Liability, without the consent of the
General Partner, which may be withheld in its sole and absolute discretion,
provided that as a condition to such consent the lender will be required to
enter into an arrangement with the Partnership and the General Partner to
exchange or redeem for the Cash Amount any Partnership Units in which a security
interest is held simultaneously with the time at which such lender would be
deemed to be a Partner in the Partnership for purposes of allocating liabilities
to such lender under Section 752 of the Code.

 

(f)           Any Transfer in contravention of any of the provisions of this
Article 9 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.

 

(g)          Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

 

9.2Admission of Substitute Limited Partner.

 

(a)          Subject to the other provisions of this Article 9, an assignee of
the Partnership Units of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee, or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner and upon the
satisfactory completion of the following:

 

(i)            The assignee shall have accepted and agreed to be bound by the
terms and provisions of this Agreement by executing a counterpart or an
amendment thereof, including a revised Exhibit A, and such other documents or
instruments as the General Partner may require in order to effect the admission
of such Person as a Limited Partner.

 

(ii)           To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed for record in accordance with the Act.

 

(iii)          The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.

 

(iv)          If the assignee is a corporation, partnership or trust, the
assignee shall have provided the General Partner with evidence satisfactory to
counsel for the Partnership of the assignee’s authority to become a Limited
Partner under the terms and provisions of this Agreement.

 



41

 

 

(v)           The assignee shall have executed a power of attorney containing
the terms and provisions set forth in Section 8.2 hereof.

 

(vi)          The assignee shall have paid all legal fees and other expenses of
the Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

 

(vii)         The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.

 

9.3Rights of Assignees of Partnership Units.

 

(a)          Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.

 

(b)          Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Units, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Partnership Units, shall be
subject to all the provisions of this Article 9 to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its
Partnership Units.

 

9.4Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner.

 

The occurrence of an Event of Bankruptcy as to a Limited Partner, the death of a
Limited Partner or a final adjudication that a Limited Partner is incompetent
(which term shall include, but not be limited to, insanity) shall not cause the
termination or dissolution of the Partnership, and the business of the
Partnership shall continue if an order for relief in a bankruptcy proceeding is
entered against a Limited Partner, the trustee or receiver of his estate or, if
he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Units and to join
with the assignee in satisfying conditions precedent to the admission of the
assignee as a Substitute Limited Partner.

 

9.5Purchase for Investment.

 

(a)          Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Units is
made as a principal for his account for investment purposes only and not with a
view to the resale or distribution of such Partnership Units.

 



42

 

 

(b)           Each Limited Partner agrees that he will not sell, assign or
otherwise transfer his Partnership Units or any fraction thereof, whether
voluntarily or by operation of law or at judicial sale or otherwise, to any
Person who does not make the representations and warranties to the General
Partner set forth in Section 9.5(a) above and similarly agree not to sell,
assign or transfer such Partnership Units or fraction thereof to any Person who
does not similarly represent, warrant and agree.

 

Article 10               
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

 

10.1Books and Records.

 

At all times during the continuance of the Partnership, the Partners shall keep
or cause to be kept at the Partnership’s specified office true and complete
books of account in accordance with generally accepted accounting principles,
including: (a) a current list of the full name and last known business address
of each Partner, (b) a copy of the Certificate of Limited Partnership and all
Certificates of amendment thereto, (c) copies of the Partnership’s federal,
state and local income tax returns and reports, (d) copies of this Agreement and
amendments thereto and any financial statements of the Partnership for the three
most recent years and (e) all documents and information required under the Act.
Any Partner or its duly authorized representative, upon paying the costs of
collection, duplication and mailing, shall be entitled to inspect or copy such
records during ordinary business hours.

 

10.2Custody of Partnership Funds; Bank Accounts.

 

(a)           All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.

 

(b)           All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

 

10.3Fiscal and Taxable Year.

 

The fiscal and taxable year of the Partnership shall be the calendar year.

 

10.4Annual Tax Information and Report.

 

Within seventy-five (75) days after the end of each fiscal year of the
Partnership, the General Partner shall furnish to each person who was a Limited
Partner at any time during such year the tax information necessary to file such
Limited Partner’s individual tax returns as shall be reasonably required by law.

 



43

 

 

10.5Tax Matters Partner; Partnership Representative; Tax Elections; Special
Basis Adjustments.

 

(a)           The General Partner shall be the Tax Matters Partner and the
Partnership Representative of the Partnership and shall have the right to take
all actions authorized by the Code for the Tax Matter Partner or Partnership
Representative, as applicable. The General Partner shall have the right to
retain professional assistance in respect of any audit of the Partnership by the
Service, and all out-of-pocket expenses and fees incurred by the General Partner
on behalf of the Partnership as Tax Matters Partner or Partnership
Representative shall constitute Partnership expenses.

 

(b)           All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.

 

(c)           In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Partnership’s assets. Notwithstanding anything contained in Article 5 of this
Agreement, any adjustments made pursuant to Section 754 of the Code shall affect
only the successor in interest to the transferring Partner and in no event shall
be taken into account in establishing, maintaining or computing Capital Accounts
for the other Partners for any purpose under this Agreement. Each Partner will
furnish the Partnership with all information necessary to give effect to such
election.

 

Article 11               
ARTICLE 11 AMENDMENT OF AGREEMENT

 

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of Limited Partners holding more than 50%
of the Percentage Interests of the Limited Partners:

 

(a)           any amendment affecting the operation of the adjustment events
described in Section 4.3(b) or the Redemption Right (except as provided in
Section 8.5(d) or 7.1(d) hereof) in a manner adverse to the Limited Partners;

 

(b)           any amendment that would adversely affect the rights of the
Limited Partners to receive the distributions payable to them hereunder, other
than with respect to the issuance of additional Partnership Interests pursuant
to Section 4.2 hereof;

 

(c)           any amendment that would alter the Partnership’s allocations of
profit and loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Interests pursuant to Section 4.2 hereof; or

 



44

 

 

(d)           any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership.

 

Article 12               
ARTICLE 12 GENERAL PROVISIONS

 

12.1Notices.

 

All communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or upon
deposit in the United States mail, registered, postage prepaid return receipt
requested, to the Partners at the addresses set forth in Exhibit A attached
hereto; provided, however, that any Partner may specify a different address by
notifying the General Partner in writing of such different address. Notices to
the Partnership shall be delivered or mailed to its specified office.

 

12.2Survival of Rights.

 

Subject to the provisions hereof limiting transfers, this Agreement shall be
binding upon and inure to the benefit of the Partners and the Partnership and
their respective legal representatives, successors, transferees and assigns.

 

12.3Additional Documents.

 

Each Partner agrees to perform all further acts and execute, swear to,
acknowledge and deliver all further documents which may be reasonable,
necessary, appropriate or desirable to carry out the provisions of this
Agreement or the Act.

 

12.4Severability.

 

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

12.5Entire Agreement.

 

This Agreement and exhibits attached hereto constitute the entire Agreement of
the Partners and supersede all prior written agreements and prior and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

 

12.6Pronouns and Plurals.

 

When the context in which words are used in the Agreement indicates that such is
the intent, words in the singular number shall include the plural and the
masculine gender shall include the neuter or female gender as the context may
require.


 



45

 

 

12.7Headings.

 

The Article headings or sections in this Agreement are for convenience only and
shall not be used in construing the scope of this Agreement or any particular
Article.

 

12.8Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original copy and all of which together shall constitute one and
the same instrument binding on all parties hereto, notwithstanding that all
parties shall not have signed the same counterpart.

 

12.9Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware; provided, however, that any cause of action for violation
of federal or state securities laws shall not be governed by this Section 12.9.

 

46

 

 

IN WITNESS WHEREOF, the General Partner has affixed its signature to this
Agreement, as of the 12th day of June, 2017.



        GENERAL PARTNER:       Moody National REIT II, Inc.         By: /s/
Brett C. Moody     Brett C. Moody     Chief Executive Officer

 

47

 

 

EXHIBIT A

CONTRIBUTIONS & INTERESTS

 

Partner  Capital
Contribution    Class A
Units   

Class D

Units

 

 

Class I

Units

 

 

Class T

Units

 

  Special
Limited
Partnership
Units   Percentage
Interest of Units   GENERAL PARTNER:
Moody National REIT II, Inc.
6363 Woodway Drive, Suite
110, Houston, Texas 77057        4,676,955.963                      99.6158%  
                                    LIMITED PARTNERS:
Moody National LPOP II, LLC
6363 Woodway Drive, Suite
110, Houston, Texas 77057  $1,000    40                      .0008%          
                            Moody OP Holdings II, LLC
6363 Woodway Drive, Suite
110, Houston, Texas 77057  $1,000                        100  —               
                       Other Limited Partners  $450,540    18,000            
         .3834%                                       Totals  $452,540  
 4,694,995.963                      100 %

 

A-1

 

 

Exhibit B
Notice of Exercise of Redemption Right

 

In accordance with Section 8.5 of the Amended and Restated Limited Partnership
Agreement (the “Agreement”) of Moody National Operating Partnership II, LP, the
undersigned hereby irrevocably (i) presents for redemption Partnership Units in
Moody National Operating Partnership II, LP in accordance with the terms of the
Agreement and the Redemption Right referred to in Section 8.5 thereof, (ii)
surrenders such Partnership Units and all right, title and interest therein, and
(iii) directs that the Cash Amount or REIT Shares Amount (as defined in the
Agreement) as determined by the General Partner deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if REIT Shares
(as defined in the Agreement) are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.

 



            Dated: ___________, _______ (Name of Limited Partner)          
(Signature of Limited Partner)           (Mailing Address)           (City)
(State) (Zip Code)       Signature Guaranteed by:             If REIT Shares are
to be issued, issue to:       Name:         Social Security   Or Tax I.D.  
Number:    

 

B-1

 

